Case 2:18-cv-03007-JS-GRB Document 162 Filed 03/08/19 Page 1 of 34 PageID #: 423



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 JOSEPH JACKSON,

                                      Plaintiff,             FIRST AMENDED
                                                             COMPLAINT
                          -against-
                                                             Jury Trial Demanded
 NASSAU COUNTY; THE INCORPORATED VILLAGE
 OF FREEPORT; DETECTIVE ROBERT DEMPSEY;                      18 CV 3007 (JS) (GRB)
 DETECTIVE GARY ABBONDANDELO; DETECTIVE
 JOHN M. HOLLAND; DETECTIVE MICHAEL HERTS;
 DETECTIVE MARTIN ALGER;           DETECTIVE
 ANTHONY SORRENTINO; DETECTIVE DAVID L.
 ZIMMER;       POLICE   OFFICER    MELENDEZ;
 LIEUTENANT BURDETTE; SERGEANT MCHALE;
 SERGEANT NOLL; DETECTIVE SHARKEY; POLICE
 OFFICER DOWDELL; POLICE OFFICER BARRY
 MCGOVERN; DETECTIVE TURNER; DETECTIVE
 EDWARD HAGGERTY; POLICE OFFICER HALL;
 DETECTIVE LAURETTE KEMP; DETECTIVE WILLIAM
 TWEEDY;      DETECTIVE   ANTHONY     KOSIER;
 DETECTIVE SERGEANT DAN SEVERIN; DETECTIVE
 JERL MULLEN; THE ESTATE OF DETECTIVE JERL
 MULLEN; JOHN DOE, AS THE ADMINISTRATOR OF
 THE ESTATE OF JERL MULLEN; and JOHN and JANE
 DOE 1 through 20,

                                      Defendants.
Case 2:18-cv-03007-JS-GRB Document 162 Filed 03/08/19 Page 2 of 34 PageID #: 424



        Plaintiff Joseph Jackson, by and through his attorneys, the law firm of

 Elefterakis, Elefterakis & Panek, alleges as follows:

                                   INTRODUCTION

        1.     Plaintiff Joseph Jackson spent over 23 years incarcerated on murder and

 related charges in connection with the shooting death of Steven Jason in Freeport, New

 York on March 20, 1994.

        2.     Mr. Jackson, however, had no involvement in the crime.

        3.     This injustice resulted from a series of intentional acts by the individual

 defendants, outlined herein, with participation and knowing approval of supervisors up

 the chain of command, and as a direct consequence of unconstitutional policies,

 practices and customs maintained by defendants County of Nassau and Incorporated

 Village of Freeport.

                             NATURE OF THE ACTION

        4.     This is an action to recover money damages arising out of the violation of

 plaintiff’s rights under the Constitution.

                            JURISDICTION AND VENUE

        5.     This action is brought pursuant to 42 U.S.C. §§ 1983 and 1988, the

 Fourth, Fifth, Sixth and Fourteenth Amendments to the Constitution of the United

 States and the laws of the State of New York.



                                              -2-
Case 2:18-cv-03007-JS-GRB Document 162 Filed 03/08/19 Page 3 of 34 PageID #: 425



         6.    The jurisdiction of this Court is predicated upon 28 U.S.C. §§ 1331,

 1343 and 1367(a).

         7.    Venue is proper in this district pursuant to 28 U.S.C. §§ 1391 (b) and (c).

                                  NOTICE OF CLAIM

         8.    Within ninety days after the claim alleged in this complaint arose, written

 notices of claim were duly served upon defendants.

         9.    At least thirty days have elapsed since the service of the notices of claim,

 and adjustment or payment of the claims has been neglected or refused.

         10.   This action has been commenced within one year and ninety days after

 the happening of the events upon which the claims are based.

                                    JURY DEMAND

         11.   Plaintiff demands a trial by jury in this action.

                                         PARTIES

         12.   Plaintiff Joseph Jackson is a resident of Nassau County in the State of New

 York.

         13.   Defendant County of Nassau is a county within the State of New York. It

 operates the Nassau County Police Department (“Nassau PD” or “NCPD”), a

 department or agency of defendant County responsible for the appointment, training,

 supervision, promotion and discipline of police officers and supervisory police officers,

 including several of the individually named defendants herein.
                                             -3-
Case 2:18-cv-03007-JS-GRB Document 162 Filed 03/08/19 Page 4 of 34 PageID #: 426



        14.    Defendant Incorporated Village of Freeport (“Freeport”) is a village in the

 town of Hempstead within the County of Nassau. Freeport operates the Village of

 Freeport Police Department (“Freeport PD”), a department or agency of defendant

 Freeport responsible for the appointment, training, supervision, promotion and

 discipline of police officers and supervisory police officers, including several of the

 individually named defendants herein.

        15.    The individual defendants, at all times relevant herein, were officers,

 employees and agents of the NCPD and/or Freeport PD. The individual defendants are

 sued in their individual and official capacities.

        16.    At all times relevant defendants John and Jane Doe 1 through 20 were

 police officers, detectives or supervisors employed by the NCPD and/or Freeport PD.

 Plaintiff does not know the real names of defendants John and Jane Doe 1 through 20.

        17.    At all times relevant herein, defendants John and Jane Doe 1 through 20

 were acting as agents, servants and employees of the County of Nassau and/or Freeport.

 Defendants John and Jane Doe 1 through 20 are sued in their individual and official

 capacities.

        18.    At all times relevant herein, all individual defendants were acting under

 color of state law.




                                             -4-
Case 2:18-cv-03007-JS-GRB Document 162 Filed 03/08/19 Page 5 of 34 PageID #: 427



                               STATEMENT OF FACTS

        19.    On March 20, 1994, at approximately 2:00 a.m., Steven Jason walked out

 of the American Legion Hall on Sunrise Highway and Guy Lombardo Avenue in

 Freeport, New York.

        20.    In the vicinity of a nearby Blimpie’s restaurant, Mr. Jason was fatally shot.

        21.    One alleged eyewitness, Skwanitra Witherspoon, described the shooter as

 5’7” to 5’8” tall.

        22.    Another eyewitness, Martha Campbell, described the shooter as 5’8”.

        23.    Plaintiff Joseph Jackson is a 6’ tall African-American man with a very light

 complexion.

        24.    Two men – Maurice Larrea, an off-duty NYPD officer, and his friend

 Glenn Montes – also witnessed the shooting and gave detailed written statements to

 police that morning.

        25.    In their statements, Larrea and Montes explain that after witnessing the

 crime and pursuing a 5’9”-5’10” black male perpetrator with a “dark brown face,” they

 called 911 from a payphone.

        26.    Most of the individual defendants were at the crime scene and involved in

 taking witness statements, canvassing the area with Montes and Larrea and conducting

                                            -5-
Case 2:18-cv-03007-JS-GRB Document 162 Filed 03/08/19 Page 6 of 34 PageID #: 428



 the preliminary manhunt investigation – these include defendants Abbondandelo,

 Holland, Herts, Zimmer, Melendez, Burdette, McHale, Noll, Dowdell, McGovern,

 Turner, Mullen, Hall, Tweedy and Severin.

       27.    The Montes statement was taken by defendant Holland.

       28.    The Larrea statement was taken by defendant Herts.

       29.    Martha Campbell’s statement was taken by defendant Zimmer.

       30.    Skwanitra Witherspoon gave statements to defendants Tweedy,

 McGovern and Mullen.

       31.    Defendants Melendez and Hall canvassed the area with Montes and

 Larrea.

       32.    Despite the deeply exonerative character of the evidence, and their

 affirmative obligation to disclose it, defendants and their agents hid and withheld the

 existence of eyewitnesses Montes and Larrea and their detailed written statements from

 plaintiff, to whom they were never disclosed.

       33.    Thereafter, defendants engaged in extensive efforts to frame Joseph

 Jackson for the Steven Jason murder.




                                           -6-
Case 2:18-cv-03007-JS-GRB Document 162 Filed 03/08/19 Page 7 of 34 PageID #: 429



           34.   Defendants Dempsey, Abbondandelo and Alger, among others, corruptly

 persuaded Peddie Jenkins, plaintiff’s cousin, and Roy and Tyrone Isaac to provide

 statements falsely implicating Mr. Jackson in the Jason murder.

           35.   The defendants also attempted to persuade others, including a barber

 known as “Woody” to falsely implicate Mr. Jackson in the Jason murder.

           36.   Nine months later, on December 17, 1994, defendants including

 Haggerty, Kemp and Sorrentino arrested Mr. Jackson for a purported drug sale offense

 so that he could be isolated and interrogated by defendants including Dempsey,

 Abbondandelo, Herts, Mullen, Severin and Sharkey.

           37.   Even though defendants knew that plaintiff was represented by counsel,

 they acted to intentionally circumvent and deny plaintiff his right to counsel, so that a

 false confession could be extracted from him. Defendants, including Severin and

 Sharkey, provided false information to Mr. Jackson’s relatives while he was in custody

 to prevent them from learning his whereabouts and obtaining counsel for him.

           38.   While isolated over the course of approximately forty hours, plaintiff was

 beaten, threatened and coerced into signing a fifteen-page false confession prepared by

 police.




                                             -7-
Case 2:18-cv-03007-JS-GRB Document 162 Filed 03/08/19 Page 8 of 34 PageID #: 430



       39.    During this time, defendant Kosier, in coordination with other

 defendants, purported to administer a polygraph examination of Mr. Jackson with the

 corrupt intention of using the test and its results to pressure Mr. Jackson into signing a

 statement falsely implicating himself in the murder.

       40.    Defendants Mullen and Dempsey each physically assaulted plaintiff

 without provocation or justification during the interrogation.

       41.    The inhumane treatment to which plaintiff was subjected included several

 hours spent in a frigid interrogation room while stripped to his underwear.

       42.    The defendants, particularly Dempsey, are known to have procured false

 confessions through improper tactics on prior occasions, with devastating results. See

 Restivo v. Hessemann, 846 F.3d 547, 554 (2d Cir. 2017), cert. denied, 138 S. Ct. 644,

 199 L. Ed. 2d 528 (2018) (Upholding $43 million award to innocent plaintiffs also

 assaulted and coerced into falsely confessing by NCPD detectives including Robert

 Dempsey, causing each man to sustain 18 years of wrongful incarceration).

       43.    Defendants from NCPD and Freeport PD conspired with and assisted

 each other in framing plaintiff for the Steven Jason murder.

       44.    For example, at a hearing on November 8, 1995, defendant

 Abbondandelo, who was undoubtedly aware of the existence of eyewitnesses Montes


                                            -8-
Case 2:18-cv-03007-JS-GRB Document 162 Filed 03/08/19 Page 9 of 34 PageID #: 431



 and Larrea as the lead investigator at the scene following the Jason murder, provided

 false sworn testimony and concealed the critical eyewitnesses whose testimony

 exonerated plaintiff:

       Q:     Detective, I’m going to direct your attention to the on-the-scene
              investigation that you discussed, which took place on March 20, 1994
              regarding the death of Steven Jason?
       A:     Yes, sir.
       Q:     Can you tell me what detective from the homicide squad was assigned to
              the investigation?
       A:     I was, sir.
       Q:     You were the primary detective; is that right?
       A:     Yes, sir.
       Q:     During the course of your investigation at the scene, did you determine
              whether there were any eyewitnesses to this incident?
       A:     Yes, sir.
       Q:     Can you tell me how many eyewitness were identified as eyewitnesses to
              this incident?
       A:     There was one, to my knowledge.
       Q:     Was that Ms. Witherspoon?
       A:     That’s correct.

       45.    After being deprived of key Brady material, plaintiff, who is factually

 innocent of any involvement in the Steven Jason murder, was tried and convicted, on

 March 7, 1997, of Murder in the Second Degree, Intimidating a Witness in the First

 Degree and Hindering Prosecution in the Second Degree.




                                           -9-
Case 2:18-cv-03007-JS-GRB Document 162 Filed 03/08/19 Page 10 of 34 PageID #: 432



         46.    The only evidence offered against plaintiff at trial was his coerced false

  confession and the incredible and inconsistent testimony of two purported witnesses,

  each of whom was corruptly influenced by the defendants and offered enticements in

  exchange for their testimony. Peddie Jenkins, who may well have been the true

  perpetrator, was given a lenient deal in exchange for his testimony.

         47.    The second trial witness, Ms. Witherspoon, offered testimony that is

  incredible as a matter of law.

         48.    The defendants knew that the trial witnesses offered false testimony, but

  nevertheless suborned it, violating plaintiff’s right to due process and a fair trial.

         49.    Defendants also, inter alia, deprived plaintiff of evidence needed to prove

  his alibi.

         50.    In March 1997, Justice Boklan sentenced plaintiff to twenty-five years to

  life on the murder conviction, and to lesser sentences on the other convictions.

         51.    Many years later, plaintiff obtained the Larrea and Montes witness

  statements (but not their 911 call) through a FOIL request and brought them to the

  attention of the Nassau County DA’s Conviction Integrity Unit (“CIU”).

         52.    After an investigation, the CIU concluded that Brady violations had

  occurred, and that plaintiff had been wrongfully convicted.


                                              -10-
Case 2:18-cv-03007-JS-GRB Document 162 Filed 03/08/19 Page 11 of 34 PageID #: 433



        53.     The CIU also confirmed that the withheld Brady material was contained

  in the files of both the Freeport PD and NCPD.

        54.     On February 14, 2018, the CIU filed a motion to set aside plaintiff’s

  conviction.

        55.     The motion was granted, the indictment was dismissed, and plaintiff was

  released, on February 16, 2018.

        56.     As indicated in the memorandum filed by prosecutors in support of their

  motion to vacate Mr. Jackson’s criminal judgment, the Montes and Larrea statements

  constitute newly-discovered evidence within the meaning of N.Y.C.P.L. § 440.10 and

  the Nassau County DA’s office has reason to believe Mr. Jackson is innocent.

        57.     Such circumstances, taken together with the defendant officers’ broad

  record of misconduct (discussed further below), is “indicative of innocence” and

  supports the conclusion that the criminal proceedings were favorably terminated.

        58.     As a result of defendants’ misconduct, plaintiff spent over 23 years

  incarcerated, including years spent in solitary confinement.




                                           -11-
Case 2:18-cv-03007-JS-GRB Document 162 Filed 03/08/19 Page 12 of 34 PageID #: 434



                     THE SCIENCE OF FALSE CONFESSIONS

  “Our distrust for reliance on confessions is due, in part, to their decisive impact upon
  the adversarial process. Triers of fact accord confessions such heavy weight in their
  determinations that the introduction of a confession makes the other aspects of a trial
  in court superfluous, and the real trial, for all practical purposes, occurs when the
  confession is obtained. No other class of evidence is so profoundly prejudicial. Thus the
  decision to confess before trial amounts in effect to a waiver of the right to require the
  state at trial to meet its heavy burden of proof.”

  Colorado v. Connelly, 479 U.S. 157, 182 (1986) (Brennan, J., dissenting) (citations and
  quotation marks omitted).

         59.   New York State has an above-average rate of false confessions.

        60.    In exonerations based on DNA evidence in New York State, of which

  there have been approximately thirty, false confessions appear in nearly 50% of cases.

        61.    The best scientific estimate of the nationwide false confession rate is in the

  range of 20-25%, with a much higher rate in murder cases.

        62.    The leading academic researcher is Professor Saul M. Kassin, of the John

  Jay College of Criminal Justice and Williams College, who, in 1985, with Lawrence S.

  Wrightsman, established a framework of three types of false confessions: voluntary,

  compliant and internalized, that has gained widespread acceptance.

        63.    According to Professor Kassin, a compliant false confession is where “the

  suspect acquiesces in order to escape from a stressful situation, avoid punishment, or

  gain a promised or implied reward.” Such false confessions are common even in the

  absence of physical violence, which guarantees them.


                                            -12-
Case 2:18-cv-03007-JS-GRB Document 162 Filed 03/08/19 Page 13 of 34 PageID #: 435



         64.    The quintessential compliant false confession case is that of the Central

  Park Five, youths who in 1989 were convinced by detectives that they would be brought

  straight home if they falsely admitted to peripheral involvement in a jogger’s brutal rape.

  The teens were instead convicted and sentenced, only to be exonerated years later

  through DNA evidence.

         65.    Even when conducted legally, American-style police interrogation is a

  psychologically oriented, guilt-presumptive process in which lying is permitted and

  suspects are intentionally isolated and confronted.

         66.    The literature describes police interrogation as an inherently asymmetrical

  social interaction “led by an authority figure who holds a strong a priori belief about the

  target and who measures success by the ability to extract an admission from that target.”

         67.    Researchers have identified “situational risk factors,” that increase the

  likelihood of false confession, including the presentation of false evidence, extended

  interrogations without rest, and the use of misinformation.

         68.    In replicable peer-reviewed experiments, innocent individuals presented

  with false evidence are found nearly twice as likely to give a false written confession,

  doing so at a rate of 94%.

         69.    A suspect’s profile may also increase their “dispositional vulnerability,” or

  the likelihood that they will succumb to even legal interrogation tactics.


                                             -13-
Case 2:18-cv-03007-JS-GRB Document 162 Filed 03/08/19 Page 14 of 34 PageID #: 436



         70.    Another identified cause of false confessions is the inability of police

  interrogators to accurately recognize when someone is lying. Studies show that law

  enforcement officers have little to no increased ability to detect false statements.

         71.    Kassin tells the story of Jeffrey Deskovic, who spent 15 years in prison

  after he falsely confessed to a murder before being exonerated by DNA evidence. In

  relenting to pressure and offering a false confession, Deskovic believed that “truth and

  justice would prevail” and that his innocence would be discovered: “I thought it was all

  going to be okay in the end.”

         DEFENDANTS’ MALICE AND DELIBERATE INDIFFERENCE

         72.    As described above, defendants withheld exculpatory evidence, corruptly

  influenced witnesses, coerced a confession from plaintiff and concealed the misconduct

  that pervaded the investigation.

         73.    Defendants knew or should have known that they did not have probable

  cause to arrest and prosecute plaintiff because they deliberately used constitutionally

  impermissible practices to manufacture evidence against him that they knew to be false,

  and that was contradicted by withheld exculpatory evidence. There was no physical,

  circumstantial or credible testimonial evidence linking plaintiff to the crime.

  Nevertheless, defendants caused plaintiff to be charged with and convicted for the death

  of Steven Jason.


                                             -14-
Case 2:18-cv-03007-JS-GRB Document 162 Filed 03/08/19 Page 15 of 34 PageID #: 437



        74.    Defendants procured an indictment against plaintiff in bad faith and

  conspired to charge him with murder and other crimes, also in bad faith.

        75.    Plaintiff is innocent and has maintained his innocence from the inception

  of the criminal prosecution against him.

        76.    Unfortunately, plaintiff’s wrongful conviction was not an isolated

  incident. By the 1990s, the NCPD and Freeport PD were well aware that arrests and

  prosecutions tainted by police falsifications were a major problem—one that had been

  the subject of numerous lawsuits, civil settlements, and excoriating judicial opinions.

               Here, whether County policymakers constructively
               acquiesced in the alleged constitutional abuses of its
               homicide detectives is an issue for the jury. Plaintiffs’
               evidence demonstrates the following: the County had
               almost immediate notice that Restivo had been
               physically assaulted during his interrogation, yet no
               investigation was made into Restivo’s allegations
               (R/H Stmt. of Disputed Facts ¶¶ 59–65); credible
               allegations that detectives planted hair evidence in
               Restivo’s van surfaced at Restivo and Halstead’s 1986
               criminal trial, yet the County conducted no
               investigation (id. ¶¶ 67–70); in 1995, the County
               learned that Volpe elicited a false confession from a
               murder suspect (which eventually resulted in a civil
               settlement) but did not investigate or discipline him
               (id. ¶¶ 71–76); in 2004, a civil jury found that
               Dempsey was responsible for malicious prosecution of
               a suspect from whom Dempsey had elicited a
               false confession, but Dempsey was never investigated
               or disciplined (id. ¶¶ 77–87); the County settled a
               2002 civil suit arising out of an alleged 2001
               false confession of a suspect in a different murder

                                             -15-
Case 2:18-cv-03007-JS-GRB Document 162 Filed 03/08/19 Page 16 of 34 PageID #: 438



             investigation (id. ¶¶ 88); see also Martinez v. Cnty. of
             Nassau, No. 02–CV–4985 (JS) (WDW)); and, prior
             to the Fusco investigation, a manslaughter conviction
             was reversed because of an illegal confession obtained
             by NCPD detectives, see People v. Evans, 70 A.D.2d
             886, 888, 417 N.Y.S.2d 99, 101 (2d Dep’t 1979).

             This evidence—especially the failure to investigate or
             discipline detectives involved in false confessions—
             suggests that the County had a “custom whereby it
             acquiesced in unconstitutional conduct by its
             officers.” Okin, 577 F.3d at 440. Defendants chiefly
             argue that evidence concerning the three
             false confession cases that followed the Fusco
             investigation     cannot       establish     what     the
             County’s policy was years earlier in 1985. (Def. Reply
             12–13.) In the Court’s view, however, these later cases
             can be probative of policymakers’ attitudes at the time
             of the Fusco case. Jones, 2012 WL 3104523, at *10
             (“It is not unreasonable to infer that Town officials
             who were indifferent to such abuse in 2000 might
             have held similar attitudes three years earlier.”); see
             also Chepilko v. City of N.Y., No. 06–CV–5491, 2012
             WL 398700, at *15 (E.D.N.Y. Feb. 6, 2012)
             (“Subsequent or contemporaneous conduct can be
             circumstantial evidence of the existence of preceding
             municipal policy or custom.”). Obviously the gap
             between the initial Fusco investigation and the later
             false confession cases is greater than the three-year gap
             discussed in Jones, but at least two of the later cases
             involved detectives (Volpe and Dempsey,
             respectively) who had a hand in the Fusco case. And,
             in any event, the timing is a matter of weight for the
             jury.

  Kogut v. Cty. of Nassau, 06 CV 6695 (JS) (WDW), 2012 WL 3704710, at *2-3
  (E.D.N.Y. Aug. 27, 2012).


                                          -16-
Case 2:18-cv-03007-JS-GRB Document 162 Filed 03/08/19 Page 17 of 34 PageID #: 439



        77.    At his deposition on June 14, 2011, John Restivo testified about his own

  experience in the interrogation room with defendant Dempsey:

               After being assaulted by defendant Dempsey, I
               demanded to leave. They wouldn’t let me leave. I
               demanded to make a phone call. They wouldn't let
               me make a phone call. I demanded to make a phone
               call to a lawyer. They told me I didn't need a lawyer.
               They told me “You don’t have any rights here.”

        78.    On June 17, 1997, high school student Shonnard Lee was arrested, taken

  to NCPD headquarters, and placed in the hands of Dempsey and another detective,

  who proceeded to interrogate him for seven hours without first advising him of his

  Miranda rights. The detectives interrogated him about the murder of Sammy Jones;

  when he denied any knowledge and told them he had been with his brother that night,

  the detectives called him a liar, screamed at him, and abused him until Lee broke down

  crying. They also denied his repeated requests to contact his mother and an attorney.

        79.    Lee’s mother called the NCPD headquarters repeatedly during his

  interrogation and was told that they had no information about him. Finally, after

  midnight, a detective admitted to her that Lee was at the homicide bureau. Lee’s mother

  told the detective she spoke to that Lee was represented by counsel and that she wished

  to speak to Lee immediately. She was not allowed to speak to Lee and the interrogation

  continued.




                                           -17-
Case 2:18-cv-03007-JS-GRB Document 162 Filed 03/08/19 Page 18 of 34 PageID #: 440



           80.   Finally, Dempsey left the room, came back with some paperwork, and

  told Lee that he needed to sign the pages if he wanted to go home. Lee signed at 1:20

  a.m., having been in custody for almost 7 hours. That paperwork contained a document

  handwritten by Dempsey purporting to be a statement by Lee confessing to having

  murdered Jones with a baseball bat.

           81.   Lee never gave any such statement.

           82.   Dempsey also interrogated one of Lee’s friends, Tajuan Crum, without

  giving him his Miranda warnings, and even after confirming Crum’s alibi, threatened

  Crum that he would be charged himself unless he signed a statement, written by

  Dempsey, implicating Lee. “Scared to death,” Crum signed the statement.

           83.   Additionally, Dempsey falsified a statement from Winona Hammonds,

  falsely reporting that she had told Dempsey that she overheard Crum and Lee bragging

  about killing Jones.

           84.   Additionally, Dempsey suborned another witness, Jeffrey Bourne, into

  giving false testimony against Lee alleging that Lee had told Bourne he killed Sammy

  Jones.

           85.   Dempsey did all this despite the fact that four months before Lee’s arrest

  another witness, Ragan Martin, identified Sammy Jones’s killer for Dempsey as Corey

  Jones, also known as “Sha” and “Corey.” Martin subsequently showed Dempsey Corey


                                             -18-
Case 2:18-cv-03007-JS-GRB Document 162 Filed 03/08/19 Page 19 of 34 PageID #: 441



  Jones’s house, where one of the detectives took a photo of Jones’s Camaro, and also

  identified Corey Jones from a photo lineup; that lineup included Lee, but Martin did

  not identify Lee as involved in the murder.

        86.    Lee was charged, indicted, tried and acquitted. At Lee’s criminal trial,

  Dempsey testified that Lee had admitted to the murder, but the jury acquitted Lee.

        87.    Lee then brought a civil suit, and in the civil suit, a jury determined that

  Dempsey maliciously prosecuted Lee and awarded Lee $750,000 in compensatory and

  $1,250,000 in punitive damages.

        88.    Despite this finding by a civil jury that Dempsey had committed serious

  misconduct, Nassau County never investigated or disciplined Dempsey.

  NASSAU COUNTY AND FREEPORT’S UNCONSTITUTIONAL POLICIES

        89.    The unconstitutional and tortious acts of the defendant officers were

  not isolated incidents. Upon information and belief, there was a custom, policy,

  pattern and practice of Nassau County and Freeport beginning years before the

  unjust conviction of Mr. Jackson and continuing throughout his incarceration, of

  condoning, encouraging, ratifying and acquiescing in the practice of failing to

  conduct     reasonable   criminal    investigations,   conducting      unconstitutional

  interrogations, fabricating evidence including confessions and evidence supporting

  probable cause, committing perjury, failing to investigate alibi evidence, coercing

                                           -19-
Case 2:18-cv-03007-JS-GRB Document 162 Filed 03/08/19 Page 20 of 34 PageID #: 442



  confessions, failing to disclose exculpatory evidence and covering up this

  unconstitutional misconduct. Upon information and belief, Nassau County and

  Freeport policymakers were on notice of, but deliberately indifferent to these

  unconstitutional customs, policies and practices.

        90.    Upon information and belief, Nassau County and Freeport, and their

  policymakers, as well as the individual supervisors in this case, failed to train or

  supervise investigators to ensure they complied with constitutional requirements in

  eliciting confessions, disclosing favorable evidence to prosecutors, and obtaining

  probable cause for arrest and for prosecution, and that they did not fabricate

  evidence or commit perjury.

        91.    Upon information and belief, Nassau County and Freeport, through

  their final policymakers, failed to adequately screen, supervise, and/or discipline

  detectives, officers, and investigators.

        92.    As a direct and proximate consequence of the aforementioned actions by

  the defendants, plaintiff suffered over twenty-three years of imprisonment. During his

  incarceration, he sustained a variety of physical and emotional injuries.

                      PLAINTIFF’S INJURIES AND DAMAGES

        93.    Mr. Jackson suffered severe emotional and mental anguish and pain as a

  result of being punished for crimes he did not commit. He was denied effective
                                             -20-
Case 2:18-cv-03007-JS-GRB Document 162 Filed 03/08/19 Page 21 of 34 PageID #: 443



  treatment for his emotional injuries while incarcerated and continues to suffer mental

  anguish to this day. For example, plaintiff fears police contact and his everyday activities

  are limited and disrupted by the traumas he has suffered in this case. He was imprisoned

  when his grandmother—with whom he had an extremely close relationship before he

  was incarcerated—passed away.

         94.    Plaintiff was also denied the opportunity to pursue normal relationships

  with, and to enjoy the companionship of, family members and friends. While he was

  incarcerated, he was denied the opportunity to spend quality time with his family and

  to develop relationships with his children.

         95.    Plaintiff was denied decades of gainful employment and income. His

  earning power and ability to support himself have been permanently hampered by the

  years of productive work experience his wrongful imprisonment denied him.

         96.    Plaintiff has been publicly shamed, disgraced, ridiculed, and humiliated,

  in the most extreme manner possible. He was a figure of regional outrage and disdain,

  for events in which he had no part. Nothing can undo the reputational damage he has

  sustained.

         97.    Plaintiff and his family incurred substantial legal fees during the decades

  he spent seeking to defend himself and prove his innocence.




                                             -21-
Case 2:18-cv-03007-JS-GRB Document 162 Filed 03/08/19 Page 22 of 34 PageID #: 444



            98.   Additionally, Mr. Jackson claims, inter alia, loss of liberty; loss of

  enjoyment of life; continuing pain and suffering, including post-incarceration

  psychological issues; post-incarceration mental health treatment costs; lost earnings

  while incarcerated; impaired earning capacity and limitations on future employment

  opportunities;      emotional     distress;   humiliation;    indignities;    embarrassment;

  degradation; physical injuries and lack of access to health care while incarcerated;

  attorneys’ fees, and other pecuniary losses; and past pain and suffering; loss of family

  relationships; and loss of reputation.

                                         FIRST CLAIM
                                  Federal Malicious Prosecution

            99.   Plaintiff repeats and realleges each and every allegation as if fully set forth

  herein.

            100. Defendants acting deliberately and with malice, initiated and took

  steps to continue the criminal prosecution of Mr. Jackson, without probable cause

  or other legal justification, by fabricating and coercing a confession they falsely

  attributed to Mr. Jackson and failing to disclose their misconduct as well as key

  exculpatory Brady material, in knowing disregard of Mr. Jackson’s constitutional

  rights.




                                                -22-
Case 2:18-cv-03007-JS-GRB Document 162 Filed 03/08/19 Page 23 of 34 PageID #: 445



        101. There was not even arguable probable cause to arrest or prosecute Mr.

  Jackson, and no reasonable officer would have believed there was.

        102. Defendants were obligated to, but did not, disclose Brady material.

        103. Defendants corruptly influenced witnesses in support of the

  prosecution.

        104. The prosecution ultimately terminated in Mr. Jackson’s favor when his

  conviction was vacated and the indictment against him was dismissed.

        105. As a direct and proximate result of individual defendants’ misconduct,

  Mr. Jackson was wrongfully convicted and suffered the injuries and damages

  described above.

                                SECOND CLAIM
          Fabrication of Evidence in Violation of 4th and 14th Amendments

        106. Plaintiff repeats and realleges each and every allegation as if fully set

  forth herein.

        107. Defendants deliberately fabricated evidence by manufacturing a

  statement and forcing Mr. Jackson to adopt it in written form and then

  misrepresenting to prosecutors, in conjunction with their own perjurious

  testimony, that the statements had originated with Mr. Jackson.




                                         -23-
Case 2:18-cv-03007-JS-GRB Document 162 Filed 03/08/19 Page 24 of 34 PageID #: 446



        108. Defendants intentionally withheld exculpatory evidence from plaintiff

  and denied and concealed the existence of key witnesses in direct contravention of

  plaintiff’s constitutional rights.

        109. Defendants also tampered with witness testimony in their effort to

  frame and falsely convict plaintiff.

        110. Such fabrication of evidence violated Mr. Jackson’s clearly established

  Fourteenth Amendment rights to a fair trial and not to be deprived of liberty

  without due process of law.

        111. As a direct and proximate result of the individual defendants’

  fabrications, Mr. Jackson was wrongfully convicted and suffered the injuries and

  damages described above.

                                       THIRD CLAIM
                                       § 1983 Coercion

        112. Plaintiff repeats and realleges each and every allegation as if fully set forth

  herein.

        113. Defendants isolated Joseph Jackson – denying him the right to counsel,

  which had attached – and engaged in, inter alia, a deliberate course of lies, trickery

  and deceit, threatening and inflicting bodily harm on plaintiff, giving him false

  assurances of leniency and making false promises to him.

                                            -24-
Case 2:18-cv-03007-JS-GRB Document 162 Filed 03/08/19 Page 25 of 34 PageID #: 447



        114.    Then, despite his protestations of innocence, in a custodial

  interrogation in which Miranda warnings and counsel were withheld, plaintiff’s will

  was ultimately overborn, and defendants induced Mr. Jackson to sign the statement

  defendants had prepared, falsely incriminating himself in violation of his clearly

  established Fifth and Sixth Amendment rights to be free from compelled self-

  incrimination and to be afforded access to counsel.

        115. Defendants’ coercive and conscience-shocking interrogation tactics

  generated false and unreliable evidence used against Mr. Jackson at trial, causing his

  wrongful conviction and all the injuries set forth above.

                                  FOURTH CLAIM
                              § 1983 Supervisory Liability

        116. Plaintiff repeats and realleges each and every allegation as if fully set forth

  herein.

        117. Supervisors, acting deliberately, recklessly and under color of law, were,

  at the relevant times, supervisory personnel with the NCPD or Freeport PD, with

  oversight responsibility for training, hiring, screening, instruction, supervision and

  discipline of the detectives and police officers who deprived Mr. Jackson of his

  clearly established constitutional rights.




                                            -25-
Case 2:18-cv-03007-JS-GRB Document 162 Filed 03/08/19 Page 26 of 34 PageID #: 448



        118. The supervisors were personally involved in both the deprivation of

  Mr. Jackson’s constitutional rights and in creating or condoning the policy or

  custom of failing to take preventative and remedial measures to guard against such

  constitutional deprivations.

        119. The supervisors were reckless in their failure to supervise the

  subordinate defendants, and either knew or should have known that defendant

  officers were maliciously prosecuting civilians, deliberately failing to investigate

  evidence pointing to other leads or suspects, fabricating and coercing confessions,

  suppressing exculpatory evidence, perjuring themselves as witnesses, and depriving

  civilians of due process of law.

        120. These supervisory defendants knew or in the exercise of due diligence

  would have known that the conduct of the named and Doe defendants against Mr.

  Jackson was likely to occur.

        121. The failure of these supervisory defendants to train, supervise and

  discipline the named individual defendants and the Doe defendants amounted to

  gross negligence, deliberate indifference or intentional misconduct, which directly

  caused the injuries and damages set forth above.




                                         -26-
Case 2:18-cv-03007-JS-GRB Document 162 Filed 03/08/19 Page 27 of 34 PageID #: 449



                                FIFTH CLAIM
             Monell Custom and Policy and Failure to Supervise or Train

        122. Plaintiff repeats and realleges each and every allegation as if fully set forth

  herein.

        123. The County of Nassau and Freeport, by and through their final

  policymakers, had in force and effect during the Jason investigation and for years

  beforehand, a policy, practice or custom of conducting constitutionally inadequate

  investigations; fabricating inculpatory evidence; perjury; failing to obtain probable

  cause to ensure that suspects would not be falsely arrested and maliciously

  prosecuted; suppressing from prosecutors material information favorable to

  criminal defendants; failing to follow the duties imposed by Brady v. Maryland; and

  using unconstitutional interrogation tactics.

        124. The County of Nassau and Freeport systemically failed to train their

  police officers, detectives and investigators to conduct constitutionally adequate

  investigations; not to lie about their conduct; to accurately document the manner in

  which interrogations were conducted when confessions were elicited; to obtain

  probable cause to ensure that suspects would not be falsely arrested and maliciously

  prosecuted; to disclose to prosecutors material information favorable to criminal

  defendants; and to refrain from unconstitutional interrogation tactics and perjury.


                                            -27-
Case 2:18-cv-03007-JS-GRB Document 162 Filed 03/08/19 Page 28 of 34 PageID #: 450



           125. The County of Nassau and Freeport failed to adequately supervise their

  police officers, detectives and investigators in conducting constitutionally adequate

  investigations; accurately documenting the manner in which interrogations were

  conducted when confessions were elicited so that confessions were not fabricated;

  obtaining probable cause to ensure that suspects would not be falsely arrested and

  maliciously prosecuted; disclosing to prosecutors material information favorable to

  criminal     defendants;   testifying   truthfully;   and   refraining   from   using

  unconstitutional interrogation tactics. Officers knew that in this climate of lax

  supervision, they were free to deviate from constitutional requirements in these

  areas.

           126. The County of Nassau and Freeport, by and through their final

  policymakers, failed to adequately discipline their police officers for investigative

  wrongdoing, though it was foreseeable that constitutional violations of the type Mr.

  Jackson suffered would be a predictable result of such failures.

           127. As set forth above, final policymakers for the County of Nassau and

  Freeport had actual or constructive notice of such failures to train, supervise and

  discipline their employees, and failed to provide training or supervision despite an

  obvious need for such training and supervision, where defendants knew that it was


                                           -28-
Case 2:18-cv-03007-JS-GRB Document 162 Filed 03/08/19 Page 29 of 34 PageID #: 451



  foreseeable that detectives, officers, and investigators would predictably confront

  these situations and as a result of the failure to train and supervise, constitutional

  violations would result.

        128. Such failures to train, supervise and discipline, and such

  unconstitutional governmental customs, practices and/or policies, amounted to

  deliberate indifference to the constitutional rights of criminal defendants like Mr.

  Jackson, and were the moving force behind his false, coerced and fabricated

  confession and the failure to disclose Brady that caused his arrest, prosecution, and

  incarceration, as well as all the ongoing injuries and damages set forth above.

                                      SIXTH CLAIM
                              State Law Malicious Prosecution

        129. Plaintiff repeats and realleges each and every allegation as if fully set forth

  herein.

        130. Defendants, lacking probable cause, nonetheless intentionally, recklessly,

  and with malice, caused Mr. Jackson to be arrested, prosecuted, and convicted of

  murder and related charges.

        131. Defendants initiated and commenced the prosecution, and took steps to

  ensure that it continued.




                                            -29-
Case 2:18-cv-03007-JS-GRB Document 162 Filed 03/08/19 Page 30 of 34 PageID #: 452



         132. Furthermore, the defendant officers intentionally withheld from and

  misrepresented to prosecutors facts vitiating probable cause against Mr. Jackson,

  including, inter alia, the Larrea and Montes statements.

         133. As Mr. Jackson has maintained from the outset, he is innocent of any

  wrongdoing and had no knowledge of or participation in the charged crimes.

         134. The prosecution finally terminated in Mr. Jackson’s favor when his

  conviction was vacated and the indictment against him dismissed.

         135. As a direct and proximate result of defendants’ actions, Mr. Jackson was

  wrongly prosecuted, convicted and imprisoned for over twenty-three years, and suffered

  other grievous and continuing damages and injuries set forth above.

                                   SEVENTH CLAIM
                              State Law False Imprisonment

         136. Plaintiff repeats and realleges each and every allegation as if fully set forth

  herein.

         137. Defendants intended to confine Mr. Jackson, and, lacking probable

  cause or any other privilege, curtailed his liberty by arresting him and taking steps

  to ensure he was imprisoned on the basis of false evidence and without legal

  justification.

         138. Mr. Jackson was conscious of the confinement, and did not consent to

  it.
                                             -30-
Case 2:18-cv-03007-JS-GRB Document 162 Filed 03/08/19 Page 31 of 34 PageID #: 453



        139. As a direct and proximate result of defendants’ actions, Mr. Jackson

  was wrongly arrested and falsely imprisoned from December 17, 1994, until he was

  finally released on February 16, 2018, and suffered the other grievous and

  continuing damages and injuries set forth above.

                                  EIGHTH CLAIM
               Intentional or Negligent Infliction of Emotional Distress

        140. Plaintiff repeats and realleges each and every allegation as if fully set forth

  herein.

        141. The deliberate conduct of the defendants in coercing and fabricating a

  false confession for a murder they knew Mr. Jackson did not commit, their ensuing

  refusal to investigate the matter properly, and their cover-up of the truth,

  perpetuated in public statements over many years, constitutes the intentional

  infliction of emotional distress.

        142. In the alternative, defendants’ conduct in coercing and fabricating a

  false confession and covering up the truth breached a duty of care owed to Mr.

  Jackson as a citizen and as a criminal suspect, which unreasonably endangered his

  physical safety and caused him to fear for his own safety, constituting the negligent

  infliction of emotional distress.

        143. Defendants’ conduct, falsely implicating Mr. Jackson in the Jason
                                            -31-
Case 2:18-cv-03007-JS-GRB Document 162 Filed 03/08/19 Page 32 of 34 PageID #: 454



  murder and subjecting him to public stigma to this day notwithstanding the

  dismissal of charges against him, caused Mr. Jackson to suffer ongoing,

  unimaginable emotional distress and traumatic psychological sequelae.

                                    NINTH CLAIM
                                   § 1983 Conspiracy

        144. Plaintiff repeats and realleges each and every allegation as if fully set forth

  herein.

        145. The Nassau County and Freeport defendants agreed to violate provisions

  of the state and federal constitution and cause the wrongful conviction of Joseph

  Jackson.

        146. The individual defendants took several overt acts in furtherance of their

  agreement, including the suppression of exculpatory evidence and fabrication of

  inculpatory evidence, tampering with witnesses, offering false documents and

  testimony, arresting Mr. Jackson under false pretenses and impeding his access to

  counsel, assaulting him and coercing him into falsely confessing.

        147. These acts resulted in a violation of plaintiff’s rights to due process and to

  be free from unlawful search and seizure. Mr. Jackson was wrongfully convicted and

  spent decades in prison as a consequence.

        148. Accordingly, defendants violated the Fourth, Fifth, Sixth and Fourteenth


                                            -32-
Case 2:18-cv-03007-JS-GRB Document 162 Filed 03/08/19 Page 33 of 34 PageID #: 455



  Amendments because they conspired to deprive Mr. Jackson of his rights.

        149. As a direct and proximate result of this unlawful conduct, plaintiff

  sustained the damages hereinbefore alleged.

                                    TENTH CLAIM
                                   Failure to Intervene

        150. Plaintiff repeats and realleges each and every allegation as if fully set forth

  herein.

        151. Those defendants that were present but did not actively participate in the

  aforementioned unlawful conduct observed such conduct, had an opportunity to

  prevent such conduct, had a duty to intervene and prevent such conduct and failed to

  intervene.

        152. As a direct and proximate result of this unlawful conduct, plaintiff

  sustained the damages hereinbefore alleged.




                                            -33-
Case 2:18-cv-03007-JS-GRB Document 162 Filed 03/08/19 Page 34 of 34 PageID #: 456



                                PRAYER FOR RELIEF

        WHEREFORE, plaintiff respectfully requests judgment against defendants as

  follows:

        (a) Compensatory damages against all defendants, jointly and severally;

        (b) Punitive damages against the individual defendants, jointly and severally;

        (c) Reasonable attorneys’ fees and costs pursuant to 28 U.S.C. § 1988; and

        (d) Such other and further relief as this Court deems just and proper.

  Dated:      March 8, 2019
              New York, New York

                                          Elefterakis, Elefterakis & Panek


                                          ____________________________
                                          Gabriel P. Harvis
                                          Baree N. Fett
                                          80 Pine Street, 38th Floor
                                          New York, New York 10005
                                          (212) 532-1116
                                          gharvis@eeplaw.com

                                          Attorneys for plaintiff




                                           -34-
